DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,301,440 to Bolle et al. (hereinafter Bolle).
Regarding independent claim 1, Bolle discloses a medical data processing apparatus (Abstract, “A system and method use computer image processing for setting the parameters for an image acquisition device of a camera.”; Column 6, line 17, “While it has been discussed with reference to a conventional still photography camera, the invention is also applicable to video cameras, medical imaging devices”), comprising processing circuitry configured to:
acquire medical data (Column 3, line 41, “A plurality of sensors may be used to acquire images simultaneously.”; also column 7, line 61+); and
generate an imaging parameter by inputting the medical data to a trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”; also column 7, line 61+), the imaging parameter being a parameter of a medical image diagnostic apparatus with respect to the medical data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”; also column 7, line 61+), the trained model being trained to generate an imaging parameter of the medical image diagnostic apparatus based on medical data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”; also column 7, line 61+).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Bolle further discloses wherein the medical data includes medical image data (Column 6, line 17, “While it has been discussed with reference to a conventional still photography camera, the invention is also applicable to video cameras, medical imaging devices”; also column 7, line 61+), and wherein the processing circuitry is further configured to generate the imaging parameter by inputting the medical image data to the trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”; also column 7, line 61+), the imaging parameter being related to the medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”; also column 7, line 61+ ), the trained model being trained to generate an imaging parameter based on medical image data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”; also column 7, line 61+ ).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Bolle further discloses wherein the medical data includes medical image- like image data obtained by photographing or reading a medical image printed on paper or recorded on film (Column 6, line 16, “The invention described herein is a suitable adjunct to any camera system. While it has been discussed with reference to a conventional still photography camera, the invention is also applicable to video cameras, medical imaging devices, telescopes, or any other image capture device.”; also column 7, line 61+).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Bolle further discloses wherein the medical data includes map image data generated based on a plurality of pieces of medical image data (Column 3, line 41, “A plurality of sensors may be used to acquire images simultaneously;” Pixels are part of images, and the pixels are read broadly as a map; also column 7, line 61+),  wherein the processing circuitry is further configured to generate a plurality of imaging parameters by inputting the map image data to the trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”),  the plurality of imaging parameters being related to the plurality of pieces of medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”; also column 7, line 61+ ),  the trained model being trained to generate a plurality of (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”; also column 7, line 61+).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Bolle further discloses a medical image diagnostic apparatus (Abstract, “A system and method use computer image processing for setting the parameters for an image acquisition device of a camera.”; also column 7, line 61+), comprising the medical data processing apparatus according to claim 1 (see claim 1); and
an imaging apparatus configured to perform medical imaging based on the imaging parameter (Abstract, “A system and method use computer image processing for setting the parameters for an image acquisition device of a camera;” Figure 1 and 3, element 107, “imaging parameters;” Column 5, line 29, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”; also column 7, line 61+).
(Column 3, line 44, “If the photographic expert 104 receives user feedback, a decision override, or manual control inputs, it uses this to learn user preferences (or optionally store the inputs directly) and automatically apply similar corrections to the future analogous imaging situations.”; also column 7, line 61+). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bolle, and further in view of U.S. Publication No. 2018/0144465 to Hsieh et al. (hereinafter Hsieh).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Bolle discloses wherein the medical data includes medical image data (Column 6, line 17, “While it has been discussed with reference to a conventional still photography camera, the invention is also applicable to video cameras, medical imaging devices”; also column 7, line 61+), wherein the processing circuitry is (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”), the imaging parameter being related to the medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”), the trained model being trained to generate an imaging parameter based on medical image data and supplementary data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”).
(Figure 33, element 3302, “gather input from component operation and system health”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh in order to monitor and improve imaging system operation (abstract).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Hsieh in the combination further discloses wherein the supplementary data is digital imaging and communication in medicine (DICOM) data (Paragraph 0051, “(DICOM) images) representative of the parts of the body (e.g., organs, tissues, etc.) to diagnose and/or treat diseases.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Bolle in the combination further discloses wherein the medical data includes medical image data (Column 6, line 17, “While it has been discussed with reference to a conventional still photography camera, the invention is also applicable to video cameras, medical imaging devices”; also column 7, line 61+), wherein the processing circuitry is further configured to generate the imaging parameter by inputting the medical image data and the label data to the trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”), the imaging parameter being related to the medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”), the trained model being trained to generate an imaging parameter based on medical image data and label data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”).
Bolle fails to explicitly disclose as further recited, however, Hsieh in the combination further discloses and label data including information relating to a type of the medical image data (Paragraph 0213, “For example, the device 2020 generates DICOM header information to be provided with patient information to the imaging device 1410 for image acquisition. The resulting image can be associated with the DICOM header including data such as patient history, blood pressure, etc. Information regarding prior images, prior diagnosis, information from other modality(-ies), etc., can be included;” patient history and diagnosis can be read as information relating to a type of the medical image data)
Regarding dependent claim 6, the rejection of claim 2 is incorporated herein. Additionally, Hsieh in the combination further discloses wherein the medical image data is associated with the medical image diagnostic apparatus (Paragraph 0157, “Certain examples provide an end-to-end image acquisition and analysis system including an improved infrastructure chaining multiple DDLDs 1522, 1532, 1542 together. For example, raw data acquired by the imaging device 1410 and acquisition engine 1430 is processed and provided to the reconstruction engine 1440 to produce one or both of a) a machine-readable image provided to the diagnostic decision support engine 1450;” The diagnostic decision support engine is read as the medical image diagnostic apparatus).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Hsieh in the combination further discloses wherein the image data is associated with the medical image diagnostic apparatus (Paragraph 0157, “Certain examples provide an end-to-end image acquisition and analysis system including an improved infrastructure chaining multiple DDLDs 1522, 1532, 1542 together. For example, raw data acquired by the imaging device 1410 and acquisition engine 1430 is processed and provided to the reconstruction engine 1440 to produce one or both of a) a machine-readable image provided to the diagnostic decision support engine 1450;” The diagnostic decision support engine is read as the medical image diagnostic apparatus).
Regarding dependent claim 9, the rejection of claim 2 is incorporated herein. Additionally, Hsieh in the combination further discloses wherein the medical image data is magnetic resonance image data, and the imaging parameter is a parameter relating to a magnetic resonance imaging apparatus (Paragraph 0072, “High quality medical image data can be acquired using one or more imaging modalities, such as x-ray, computed tomography (CT), molecular imaging and computed tomography (MICT), magnetic resonance imaging (MRI), etc.” Figure 21, element 2110, “generate imaging device configuration parameters”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Hsieh in the combination further discloses wherein the imaging parameter includes a sequence of the magnetic resonance imaging apparatus (Paragraph 0068, “Settings and/or other configuration information, for example, can be guided by learned use of settings and/or other configuration information, and, as a system is used more (e.g., repeatedly and/or by multiple users), a number of variations and/or other possibilities for settings and/or other configuration information can be reduced for a given situation;” Sequential imaging is considered a setting of MRI).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2018/0349759 to Isogawa discloses methods of using a neural network to process medical images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668